The opinion of the court was delivered by
RogbRs; J.
The proper course for the appellee, as was decided in Means v. Trout, 16 Serg. & Rawle, 350, was to call on the appellant to perfect his bail, in a specified period, or in default to have his appeal quashed. Had the appellees pursued this course, the defendants would have had an opportunity to amend, by which *432his right of trial, would have been .preserved.; If then, there was nothing else in the case, the judgment must be reversed; but we are also of the opinion, that the recognizance was good. The condition of the recognizance is, ‘ ‘that the defendants prosecute their appeal with effect/5 &c. which if drawn out into form, would be in strict conformity to the act of 22d March, 1817, which prescribes., “that an appeal or writ of error, taken by a corporation, the bail shall be taken absolute for the debt, interest and costs, on affirmance of the judgment.55 The only objection, which can be made, is to the insufficiency of the sum named in the recognizance, but this defect, the appellee might have cured in the mode pointed out, in the case of Means v. Trout.
Judgment reversed, with directions to the Court of Common Pleas, to reinstate the appeal.